Citation Nr: 0504028	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  03-16 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability.  

2.  Entitlement to service connection for a left foot 
disability.  

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.  

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.  

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.  

6.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.  

7.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for 
disabilities of the feet and low back, and for peripheral 
neuropathy of the upper and lower extremities.  He responded 
by filing a March 2003 Notice of Disagreement, and was sent a 
May 2003 Statement of the Case.  He then filed a June 2003 VA 
Form 9, perfecting his appeal of these issues.  The veteran 
was scheduled for personal hearings both before a decision 
review officer, and a member of the Board, but failed to 
appear on either occasion.  Because he has offered no 
explanation for these absences and has not requested his 
hearings be rescheduled, his appeal will proceed as if his 
hearing requests had been withdrawn.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  Bilateral pes planus was noted at the time the veteran 
was examined for service entrance.  

3.  The veteran's bilateral pes planus was aggravated during 
military service, according to competent medical evidence of 
record.  

4.  The veteran did not incur peripheral neuropathy of the 
right upper extremity during military service, or to a 
compensable degree within a year thereafter.  

5.  The veteran did not incur peripheral neuropathy of the 
left upper extremity during military service, or to a 
compensable degree within a year thereafter.  

6.  The veteran did not incur peripheral neuropathy of the 
right lower extremity during military service, or to a 
compensable degree within a year thereafter.  

7.  The veteran did not incur peripheral neuropathy of the 
left lower extremity during military service, or to a 
compensable degree within a year thereafter.  

8.  A low back disability was not manifested in service or 
for many years thereafter.


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for pes 
planus of the right foot have been met.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).  

2.  The criteria for the award of service connection for pes 
planus of the left foot have been met.  38 U.S.C.A. §§ 1110, 
1111, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).  

3.  The criteria for the award of service connection for 
peripheral neuropathy of the right upper extremity have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  

4.  The criteria for the award of service connection for 
peripheral neuropathy of the left upper extremity have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  

5.  The criteria for the award of service connection for 
peripheral neuropathy of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  

6.  The criteria for the award of service connection for 
peripheral neuropathy of the left lower extremity have not 
been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).  

7.  The criteria for the award of service connection for a 
low back disability have not been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the May 2003 Statement 
of the Case, the various Supplemental Statements of the Case, 
and November 2002 RO letter to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Examination reports from the VA medical center in Huntington, 
WV, were obtained.  No private medical records have been 
obtained, as no such evidence has been indicated by the 
veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent a VA medical examination in conjunction with his 
claims; for these reasons, his appeals are ready to be 
considered on the merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in March 2003, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in May 2003, 
in light of the additional development performed subsequent 
to November 2002.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA).  


I. Service connection - Bilateral foot disability

The veteran seeks service connection for a bilateral foot 
disability, claimed as pes planus.  Service connection may be 
awarded for a current disability arising from a disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303, 3.304 
(2004).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

A veteran will be considered to have been in sound condition 
upon entry into service except for defects noted during the 
entrance medical examination.  38 U.S.C.A. § 1111 (West 
2002).  In the present case, the veteran was noted to have 
bilateral asymptomatic pes planus at the time he was examined 
for service entrance.  A preexisting injury or disease is 
considered to have been aggravated by service where there is 
an increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2004).  Aggravation may 
not be conceded where the disability did not increase in 
severity during service based on all of the evidence of 
record pertaining to the manifestations of the disability 
before, during and after service.  38 C.F.R. § 3.306(b) 
(2004).  A disability has increased in severity where there 
has been a measured worsening of the disability during 
service which amounts to an increase in disability.  See 
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  

While the veteran was noted to have bilateral pes planus at 
the time he entered service, his pes planus was described as 
asymptomatic at that time.  Within a few months after he 
began his military training, he experienced bilateral foot 
pain for which he sought medical treatment.  By the time of 
his service separation examination, his bilateral pes planus 
was characterized as both severe and symptomatic.  
Additionally, when he was examined by a VA physician in March 
2003, the examiner reviewed the claims folder, including the 
service medical records, and concluded the veteran's 
bilateral pes planus existed prior to service, but was 
aggravated therein.  

Because the evidence of record indicates the veteran's pre-
existing bilateral pes planus was aggravated during military 
service, service connection for bilateral pes planus is 
warranted.  

II. Service connection - Peripheral neuropathy of the upper 
and lower extremities

The veteran seeks service connection for peripheral 
neuropathy of the upper and lower extremities.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2004).  Service connection may also be 
awarded for certain disabilities, such as organic diseases of 
the nervous system, which manifest to a compensable degree 
within a statutorily-prescribed period of time.  38 U.S.C.A. 
§§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for peripheral neuropathy, or any 
other neurological impairment, of the extremities.  Likewise, 
his service separation examination noted no abnormalities of 
the neurological system, and the veteran reported no such 
impairment at that time, or when he was before the military 
medical board regarding his bilateral pes planus.  Overall, 
the record contains no indication the veteran had peripheral 
neuropathy during military service.  

Subsequent to service, the veteran has not presented any 
evidence of a diagnosis of peripheral neuropathy within a 
year of service separation.  Also, he has presented no 
evidence that he even sought treatment for peripheral 
neuropathy in the years immediately following service.  While 
the veteran claimed peripheral neuropathy of the upper and 
lower extremities on VA examination in March 2003, this 
examination was more than 20 years after service separation.  
Additionally, the examiner did not suggest peripheral 
neuropathy or any other neurological findings were related to 
the veteran's military service, or his bilateral pes planus.  
In the absence of any evidence that the veteran's peripheral 
neuropathy began during military service, or manifested to a 
compensable degree within a year thereafter, service 
connection for peripheral neuropathy must be denied.  

The veteran has himself stated that he currently has 
peripheral neuropathy of the upper and lower extremities, and 
that these disabilities began during military service.  
However, as a layperson, his statements regarding medical 
diagnoses, opinion, and etiology are not binding on the 
Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not presented any evidence 
that his peripheral neuropathy of the upper and lower 
extremities began during military service, or manifested to a 
compensable degree within a year thereafter.  In the absence 
of such evidence, his claim for service connection for 
peripheral neuropathy of the upper and lower extremities must 
be denied.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).

III. Service connection - Low back disability

The veteran seeks service connection for a low back 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2004).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a low back disability.  
Likewise, his service separation examination noted no 
abnormalities of the back, and the veteran reported no such 
disability at that time, or when he was before the military 
medical board regarding his bilateral pes planus.  Overall, 
the record contains no indication the veteran had any 
disability of the low back during military service.  

Subsequent to service, the veteran has not presented any 
evidence of a diagnosis of any low back disability within a 
year of service separation.  Also, he has presented no 
evidence that he even sought treatment for a low back 
disability in the years immediately following service.  While 
the veteran claimed a low back disability on VA examination 
in March 2003, this examination was more than 20 years after 
service separation.  Additionally, the examiner did not 
suggest a low back disability began during his military 
service, and the veteran himself stated at that time that his 
low back pain began only three years ago.  In the absence of 
any evidence that the veteran's low back disability began 
during military service, service connection for a low back 
disability must be denied.  

The veteran has himself stated that he currently has a low 
back disability, and this disability began during military 
service.  However, as a layperson, his statements regarding 
medical diagnoses, opinion, and etiology are not binding on 
the Board.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not presented any evidence 
that any low back disability began during military service.  
In the absence of such evidence, his claim for service 
connection for a low back disability must be denied.  As a 
preponderance of the evidence is against the award of service 
connection, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Entitlement to service connection for pes planus of the right 
foot is granted.  

Entitlement to service connection for pes planus of the left 
foot is granted.  

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity is denied.  

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity is denied.  

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity is denied.  

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity is denied.  

Entitlement to service connection for a low back disability 
is denied.  




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


